Citation Nr: 1826765	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-29 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected bilateral epididymyalgia; and if so, whether the reopened claim should be granted. 

2. Entitlement to a rating in excess of 10 percent for service-connected bilateral epididymyalgia, status post right orchiectomy.  


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 1993 to April 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.       

The Board has recharacterized the Veteran's claim for service connection for a mood disorder, which was also previously characterized as a claim for depression/anxiety, as a claim for service connection for an acquired psychiatric disorder.  See Clemons v Shinseki, 23 Vet App 1, 5-6, 8 (2009).  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised at the Veteran's October 2017 hearing before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board has determined that it would not be appropriate to take jurisdiction over the claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) as the Veteran reported he was unable to work as a result of his psychiatric disability and a claim for an increased rating for that disability is not currently before the Board.  As the Board does not have jurisdiction to decide the issue of entitlement to a TDIU, the issue is referred to the AOJ for appropriate action.  

The issue of rating in excess of 10 percent for service-connected bilateral epididymyalgia, status post right orchiectomy is REMANDED to the AOJ.  


FINDINGS OF FACT

1. A March 2009 rating decision denied entitlement to service connection for depression/anxiety.  

2. The evidence received since the March 2009 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder.   

3. The Veteran's acquired psychiatric disorder is caused or aggravated beyond its natural progression by his service-connected bilateral epididymyalgia, status post right orchiectomy.  


CONCLUSIONS OF LAW

1. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for entitlement to service connection for an acquired psychiatric disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In a March 2009 rating decision, the Veteran was denied entitlement to service connection for depression/anxiety, to include as secondary to service-connected bilateral epididymyalgia, status post right orchiectomy, on the basis that the Veteran's mental health condition was not related to his bilateral epididymyalgia, status post right orchiectomy, or to service.  The Veteran did not appeal that decision.  

The evidence that has been received since the March 2009 rating decision includes various VA medical records, private medical records, VA examinations, as well as relevant lay statements.  The Board finds that the additional evidence is new and material.  In this regard, it is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  Therefore, the claim of entitlement to service connection for an acquired psychiatric disability, to include as secondary to bilateral epididymyalgia, status post right orchiectomy, is reopened.

Service Connection for an Acquired Psychiatric Disability

The Veteran asserts that he has an acquired psychiatric disability that is caused or aggravated by his service-connected bilateral epididymyalgia, status post right orchiectomy.  In this regard, the Veteran testified at his October 2017 hearing before the Board that pain associated with his bilateral epididymyalgia, status post right orchiectomy, had a psychological impacted his everyday life.  Specifically, that it caused anger and depression, as well as avoidance behavior.   

In September 2011, the Veteran was afforded a VA mental health examination.  The examiner reported a primary diagnosis of opioid dependence, and a secondary diagnosis of a personality disorder, not otherwise specified.  With regard to the above mentioned diagnoses, personality disorders and opioid dependence are not considered diseases or injuries within the meaning of applicable legislation and are, therefore, not subject to service connection.  See 38 C.F.R. § 3.303 (c); see also 38 C.F.R. § 3.301 (c).  Notably, the record reflects that the Veteran's opioid dependence has since ended.  

In March 2018, the Veteran submitted a December 2017 private psychiatrist report.  The psychiatrist reported that he interviewed the Veteran and thoroughly reviewed the Veteran's entire claims file.  The psychiatrist provided a thorough and well-reasoned report based on the findings of his interview with the Veteran along with his review of the Veteran's medical history.  The psychiatrist diagnosed adjustment disorder and opined that it was directly related to his service-connected bilateral epididymyalgia, status post right orchiectomy.  The psychiatrist explained that prior personality disorder diagnoses were made while the Veteran was experiencing opioid dependence, and thus his psychological symptoms were treated as having been related to such, as opposed to an independent psychological disorder.  

The Board finds that the December 2017 private psychiatric examination and opinion report is adequate because the psychiatrist reviewed the claims file and discussed relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 202 (2007).  Moreover, the psychiatrist discussed the prior opinions of other mental health professionals and explained how the Veteran's current acquired psychiatric disorder is related to his bilateral epididymyalgia, status post right orchiectomy.  Accordingly, the Board finds that the December 2017 examination and opinion report is the most probative evidence of record.  

Thus, the Board finds that the Veteran has a diagnosed acquired psychiatric disorder that has been related to his service-connected bilateral epididymyalgia, status post right orchiectomy.  Therefore, the Board finds that the evidence for and against the claim of entitlement to service connection for an acquired psychiatric disorder is at least in equipoise and reasonable doubt must be resolved in the Veteran's favor.  Accordingly, entitlement to service connection for an acquired psychiatric disorder is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for an acquired psychiatric disability is granted.  

Entitlement to service-connected for an acquired psychiatric disability is granted.  


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.  

At his October 2017 hearing before the Board, the Veteran asserted that his service-connected bilateral epididymyalgia, status post right orchiectomy, had worsened since his August 2011 VA examination.  Thus, the Board finds that another VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected bilateral epididymyalgia, status post right orchiectomy.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from his bilateral epididymyalgia, status post right orchiectomy.  The claims file must be made available to, and reviewed by the examiners.  Any indicated studies should be performed.  

3. Confirm that the VA examination report comports with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the remaining issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


